PER CURIAM:
Claimant seeks $2,638.49 for damages incurred by its 1983 Datsun Sentra which was involved in an accident on May 5, 1983, on U.S. Route 119 and Route 3 near Danville, Boone County, West Virginia. The vehicle was being driven by a Susan Miller, who did not testify at the hearing. Trooper Gary A. Bain, who investigated the accident, stated that Ms. Miller was travelling south on Route 119 and entered the intersection of Route 119 and Route 3. There was supposed to be a stop sign at that intersection, but it was not present. Ms. Miller entered the intersection and collided with a north-bound vehicle. No evidence was presented concerning the length of time the stop sign had been missing, nor was there any evidence of notice to respondent about this sign.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways, Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be found liable, proof of either actual or constructive notice of the defect must be shown. In this claim no notice was established. Furthermore, without the *129testimony of the driver of the vehicle, the Court would be engaged in speculation concerning the circumstances surrounding the accident. This it cannot do. The claim must, therefore, be denied.
Claim disallowed.